Case 1:15-cv-05235-ARR-PK Document 262 Filed 05/28/19 Page 1 of 1 PageID #: 5971



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 ROBERT AND LAURA TOUSSIE,

                       Plaintiffs,
                                                           Civ. No.: 15-cv-05235 (ARR)(PK)
         v.

 ALLSTATE INSURANCE COMPANY,
                                                           JURY DEMAND
                       Defendant.



         Defendant Allstate Insurance Company, pursuant to Federal Rule of Civil Procedure 38

 and by and through its undersigned counsel, hereby demands a trial by jury of all issues so triable

 in this action.




 Dated: May 28, 2019
        New York, NY
                                         DENTONS US LLP


                                         By:      /s/ Gary Meyerhoff.
                                                  Robert H. King, Jr. (PHV)
                                                  Gary Meyerhoff
                                                  Brendan E. Zahner
                                                  1221 Avenue of the Americas
                                                  New York, New York 10020-1089
                                                  Tel: (212) 768-6700
                                                  Fax: (212) 768-6800
                                                  robert.kingjr@dentons.com
                                                  gary.meyerhoff@dentons.com
                                                  brendan.zahner@dentons.com

                                          Counsel for Defendant




                                                 1
